Exhibit 10.31
Second Amendment to Stock and Membership Interest Purchase Agreement
This second amendment (“Amendment”) is entered into effective September 30,
2008, pursuant to that certain Stock and Membership Interest Purchase Agreement
(“Agreement”) between Key Energy Services, LLC (“Key”) and L. Charles Moncla,
Jr., Moncla Family Partnership, Ltd., L. Charles Moncla, Jr. Charitable
Remainder Trust, Michael Moncla, Matthew Moncla, Marc Moncla, Christopher
Moncla, Bipin A. Pandya, Thomas Sandahl, Rhonda Moncla, Cain Moncla, Andrew
Moncla, Kenneth Rothstein, Moncla Well Service, Inc., Moncla Marine, L.L.C.,
Moncla Marine Operations, L.L.C., Moncla Marine Vessel No. 1, L.L.C., Moncla
Marine Vessel No. 2, L.L.C., Moncla Marine Vessel No. 3, L.L.C., Moncla Marine
Vessel No. 4, L.L.C., Moncla Marine Vessel No. 5, L.L.C., Moncla Marine Vessel
No. 6, L.L.C., Moncla Marine Vessel No. 8, L.L.C., Moncla Marine Vessel No. 9,
L.L.C., Moncla Marine Crew Boats, L.L.C., Brothers Oilfield Service & Supply,
L.L.C., 4M Equipment & Leasing, L.L.C., L C M Industries, L.L.C., Moncla
Drilling, L.L.C., and Petroleum Well Service, Inc. (“Sellers”), (collectively
the “Parties”) dated September 19, 2007. Capitalized terms not otherwise defined
herein shall have the meanings given them in the Agreement.
          Whereas, under that Agreement, the Parties agreed to an Earnout,
payable in accordance with the terms of Article 1.5 of the Agreement; and
          Whereas, the Parties desire to amend various dates set out in
Article 1.5 governing the Earnout provision of Agreement.
          Now, therefore, in consideration of the premises and mutual agreements
contained herein, the Parties agree as follows:
     1. Section 1.5(A) of the Agreement is hereby amended and restated in its
entirety to read as follows:
“(A) The Earnout amount (“Earnout Amount”) shall not exceed Twenty-Five Million
and No/100 Dollars ($25,000,000.00) (the “Maximum Earnout Amount”), calculated
as the sum of:
          (1) The aggregate of the following amounts (the “Revenue Earnout
Amount”), based on the annual performance of the Earnout Business as follows:

  (a)   $2,500,000.00 if the Earnout Business achieves revenue of
$160,000,000.00 for the year ended October 31, 2008;     (b)   $ 2,500,000.00 if
the Earnout Business achieves revenue of $165,000,000.00 for the year ended
October 31, 2009;     (c)   $ 2,500,000.00 if the Earnout Business achieves
revenue of $170,000,000.00 for the year ended October 31, 2010;     (d)   $
2,500,000.00 if the Earnout Business achieves revenue of $170,000,000.00 for the
year ended October 31, 2011; and     (e)   $ 2,500,000.00 if the Earnout
Business achieves revenue of $170,000,000.00 for the year ended October 31,
2012.

1



--------------------------------------------------------------------------------



 



          The Revenue Earnout Amount is independent of the EBITDA Earnout Amount
(defined below). If the above revenue thresholds are achieved for any year the
Revenue Earnout Amount for such year will be due regardless of whether the
EBITDA Margin (defined below) for such year has been achieved.
          (2) The aggregate of the following amounts (the “EBITDA Earnout
Amount”) based on the annual performance of the Earnout Business as follows: Two
Million Five Hundred Thousand and No/100 Dollars ($2,500,000.00) for each year
(years ended October 31, 2008 through October 31, 2012) the Earnout Business
achieves an EBITDA Margin (defined below) of thirty-one percent (31%).
          The EBITDA Earnout Amount is independent of the Revenue Earnout
Amount. If an EBITDA Margin of thirty-one percent (31%) is achieved for any year
the EBITDA Earnout Amount for such year will be due regardless of the level of
revenue for such year.
          (3) The following amounts based on the cumulative performance of the
Earnout Business during the five years ended October 31, 2012, as follows:

  (a)   If the Earnout Business has not achieved any of the annual revenue
thresholds established in Section 1.5(A) above but the cumulative revenue of the
Earnout Business for the five years ended October 31, 2012, was Eight Hundred
Thirty-Five Million and No/100 Dollars ($835,000,000.00) or greater, Purchaser
shall pay an amount equal to Twelve Million Five Hundred Thousand and No/100
Dollars ($12,500,000.00) less the total Revenue Earnout Amount payments
previously paid to the Sellers.     (b)   If the Earnout Business has not
achieved an EBITDA margin of thirty-one percent (31%) in any of the five years
ending October 31, 2012 but the cumulative EBITDA Margin of the Earnout Business
for the five years ended October 31, 2012, was thirty-one percent (31%) or
greater, Purchaser shall pay an amount equal to Twelve Million Five Hundred
Thousand and No/100 Dollars ($12,500,000.00) less the total EBITDA Earnout
Amount payments previously paid to the Sellers.”

     2. Section 1.5(C) of the Agreement is hereby amended and restated in its
entirety to read as follows:
“(C) Subject to the terms and conditions of this Agreement, the Purchaser shall
provide to the Payment Agent (as defined below):
          1. Beginning on December 31, 2008, and for each December 31st
thereafter through December 31, 2012: (a) a detailed written statement showing
the calculation of the Revenue Earnout Amount and the EBITDA Earnout Amount
owing in respect of the immediately preceding year ending October 31st, and
(b) a check or wire transfer representing payment of each of the Revenue Earnout
Amount and the EBITDA Earnout Amount

2



--------------------------------------------------------------------------------



 



owing in respect of the immediately preceding year ended October 31st. Payment
Agent shall be solely responsible for disbursing such amounts to the Sellers.
          2. On December 31, 2012, (a) a detailed written statement showing the
calculation of the cumulative Revenue Earnout Amount and the cumulative EBITDA
Earnout Amount each of which shall be calculated in accordance with
Section 1.5(A)3, and (b) a check or wire transfer representing payment of each
of the Revenue Earnout Amount and the EBITDA Earnout Amount owing in respect of
the five (5) years ending October 31, 2012. Payment Agent shall be solely
responsible for disbursing such amounts to the Sellers.”
     3. Except as otherwise set forth in this Amendment, all provisions, terms
and conditions in the Agreement remain unmodified and in full force and effect,
and are hereby in all respects ratified and confirmed.
     4. This Amendment may be executed in duplicate counterparts, each of which
shall be deemed to be an original and all of which, taken together, shall
constitute one agreement.
[SIGNATURE PAGES FOLLOW]

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of
October 28, 2008.

              SELLERS:   PURCHASER:    
 
                KEY ENERGY SERVICES, LLC    
 
           
/s/ LEON CHARLES MONCLA, JR.
 
           
LEON CHARLES MONCLA, JR.
  By:   /s/ RICHARD J. ALARIO
 
RICHARD J. ALARIO    
 
      Chairman, President and Chief    
 
      Executive Officer    

MONCLA FAMILY PARTNERSHIP

         
By:
  Moncla Management Trust,    
 
  General Partner    
 
       
By:
  /s/ LEON CHARLES MONCLA, JR.
 
Leon Charles Moncla, Jr., Trustee    

     
/s/ LEON CHARLES MONCLA, JR.
 
LEON CHARLES MONCLA, JR., TRUSTEE
   
  OF L. CHARLES MONCLA, JR.
   
  CHARITABLE REMAINDER TRUST
   
 
   
/s/ MICHAEL CHARLES MONCLA
 
MICHAEL CHARLES MONCLA
   
 
   
/s/ MATTHEW MONCLA
 
MATTHEW MONCLA
   
 
   
/s/ MARC MONCLA
 
MARC MONCLA
   
 
   
/s/ CHRISTOPHER MONCLA
 
CHRISTOPHER MONCLA
   
 
   
/s/ BIPIN A. PANDYA
 
BIPIN A. PANDYA
   
 
   
/s/ THOMAS SANDAHL
 
THOMAS SANDAHL
   
 
   
/s/ RHONDA MONCLA
 
RHONDA MONCLA
   
 
   

4



--------------------------------------------------------------------------------



 



     
/s/ CAIN MONCLA
 
CAIN MONCLA
   
 
   
/s/ ANDREW MONCLA
 
ANDREW MONCLA
   
 
   
/s/ KENNETH ROTHSTEIN
 
KENNETH ROTHSTEIN
   

5